Merrick, J.
The defendant objects that the award upon which this action is brought is invalid, because the arbitrators did not consider and determine the “ questions growing out of a suit brought by said Easterbrook against Erastus W. Sanborn, deputy sheriff, in which the parties were interested,” which was one of the matters embraced in the agreement of submission.
But in their award the arbitrators say that they “ duly considered the subject matter of said submission; ” that they heard the parties and “ considered the whole case, and their respective proofs, facts, allegations, agreements and evidence; ” and “ award that nothing is due to said Easterbrook from the said Sohier for or on account of any claim, matter or thing embraced in said submission and agreement,” and that the “ sum to be paid as aforesaid by said Easterbrook to said Sohier is in full of all matters to us by said submission referred.” The record therefore shows that the whole matter referred by the agreement of submission was considered and determined by the arbitrators And considered only in reference to the record, it is apparent that the objection to the validity of the award made by the defendant cannot be sustained.
But it appears from the statements in the bill of exceptions that there never was in fact any suit in favor of Easterbrook against Sanborn, in which the parties to the submission had any interest. And at the hearing before the arbitrators it was agreed by them that the suit referred to and described as “ a suit brought by said Easterbrook against Erastus W. Sanborn ” was in fact the suit of Easterbrook against Irish, and was so understood and intended by them. And accordingly evidence relative to that suit was offered to the arbitrators both on the part of the plaintiff and of the defendant, and it was argued *314by the counsel of the respective parties without any objection to its competency, or any suggestion that it was inapplicable to the matters embraced in the submission. There was, therefore, a mere misdescription, by which no one was misled or embarrassed. The parties were fully heard upon the questions growing out of the suit which was really the subject of reference; they were considered by the arbitrators, whose decision of them was embraced in and made a part of their award. The ruling of the court, therefore, holding that upon the facts proved upon the trial in this case, and upon the terms of the award, the arbitrators did make their award upon all questions in which the parties were interested growing out of the suit named and described in the submission, was correct. In whatever aspect the case is considered, there can be no doubt that upon all the matters in controversy between the parties which were submitted or intended to be submitted to the arbitrators, there was a full hearing and investigation before and a final determination made by them. The defendant, therefore, has no just cause of complaint or objection in matters of law to the ruling of the court, and his exceptions must be overruled.